Citation Nr: 1729195	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-25 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 
  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who had active service under honorable conditions with the United States Army from October 1961 to February 1963.  Regrettably, the Veteran passed away in May 2012 due to a cardiac arrhythmia.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In an August 2016 decision, the Board, in relevant part, denied service connection for cause of death.  The appellant appealed the denial of service connection for cause of death to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court granted a joint motion for remand and remanded the case to the Board for action consistent with the joint motion.  

In a May 2015 written correspondence, the appellant indicated that she wanted a Board hearing, but explained that she was unable to travel.  In response to an August 2015 Veterans Claims Assistance Act notification letter, the appellant submitted a VA Form 9 in which she checked the box indicating that she did not want a Board hearing.  The Board finds the appellant's most recent written communication clearly indicates that she no longer desires a hearing before the Board; as such her hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2016).

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
  
The appellant contends that the Veteran's death is attributable to a service-connected disability.  The Veteran died in May 2012.  His death certificate lists the immediate cause of death as cardiac arrhythmia, with contributory conditions listed as coronary artery disease, cardiomyopathy, hypertension, hyperlipidemia, and organic brain syndrome.  At the time of death, the Veteran's service-connected disability was an acquired psychiatric condition, including schizoid personality disorder and depressive disorder, rated as 100 percent disabling.

In a May 2014 Informal Hearing Presentation (IHP), the appellant's representative argued that the AOJ failed to consider any possible relationship between the Veteran's service-connected disability and the organic brain syndrome that contributed to his death.  The representative cited an Internet article by the National Institutes of Health noting that psychoses and depression may mimic organic brain syndrome. The representative asked that the Board remand the claim for a medical nexus opinion concerning whether there was a correlation between the Veteran's service-connected disability and the organic brain syndrome listed as a contributory condition on his death certificate.

Pursuant to the May 2015 Board remand, the AOJ obtained an advisory medical opinion in December 2015.  A VA examiner reviewed the record and found the Veteran's service-connected psychiatric disability did not cause, substantially contribute to or bear any relationship to the organic brain syndrome or the other primary and contributory causes of death.  He concluded that organic brain syndrome was "less likely than not" a contributory cause of death.  In providing this opinion, the examiner noted that cardiac arrhythmia and coronary artery disease were the immediate cause of the Veteran's death.  He also noted that coronary artery disease was progressive in nature, especially when the predisposing factors were not controlled.  The examiner indicated that the Veteran had diagnoses of cardiomyopathy, hypertension, and hyperlipidemia.  He noted that long standing cardiomyopathy is known to cause cardiac arrhythmia.  In significant part, the examiner also stated that high blood pressure and hyperlipidemia are major predisposing factor to coronary artery ischemia.  The examiner concluded that Veteran's service-connected psychiatric disorder did not lead to the organic brain syndrome listed on the Veteran's death certificate.  He indicated that risk factors for organic brain syndrome include diabetes, alcoholism, sports with a high risk of head trauma (concussions), increasing age, cardiovascular difficulties such as arrhythmias, hypertensive brain injury from high blood pressure, or the adverse effects of stroke. 

The Board finds the December 2015 VA opinion inadequate for adjudication purposes.  In this regard, the record contains a January 2011 VA outpatient mental health note that shows the Veteran was prescribed "atypical antipsychotic" medication to treat his service-connected psychiatric disorder.  At that time, the prescribing physician cautioned that such medication could result in elevations in blood sugar and blood pressure, and an increase in cholesterol and lipids.  As above, the VA examiner noted that high blood pressure and hyperlipidemia are major predisposing factors to coronary artery ischemia.  Accordingly, an opinion addressing whether the service-connected psychiatric disorder led to the Veteran's immediate cause of death, cardiac arrhythmia, with contributory conditions listed as coronary artery disease, cardiomyopathy, hypertension, and hyperlipidemia is necessary.

Therefore, the Board must remand this issue for a new medical opinion concerning this matter.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington DC, for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the appellant's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the appellant so notified in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by the examiner who rendered the December 2015 opinion, if available.

Following the review of the record, the examiner should state a medical opinion addressing whether the Veteran's service-connected psychiatric disability either caused or contributed substantially or materially to his death.  The Veteran's immediate cause of death, cardiac arrhythmia, with contributory conditions listed as coronary artery disease, cardiomyopathy, hypertension, and hyperlipidemia, must be addressed in the opinion. 

In addition, the Veteran's medication due to his service-connected psychiatric disability service must be considered and discussed when offering an opinion.  Specifically the examiner must comment on the following: 

* The January 2011 VA outpatient mental health note that shows the Veteran was prescribed "atypical antipsychotic" medication to treat his service-connected psychiatric disorder.  The prescribing physician cautioned that such medication could result in elevations in blood sugar and blood pressure, and an increase in cholesterol and lipids; and 

* The December 2015 VA examiner's finding that high blood pressure and hyperlipidemia are major predisposing factors to coronary artery ischemia.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the appeal is recertified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




